Title: From Abigail Smith Adams to William Stephens Smith, 18 February 1813
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir
Quincy Febry 18th 1813—

While I am writing the loud Roar of the cannon announce the landing of  comodore Bainbriddge from the fortunate frigate constitution. the account of the Capture of the Frigate Java I presume you will get, sooner than this Letter will reach you.
She contended bravely an hour and 50 minuts untill masts spars and rigging were all gone and the ship a wreck. accordingly she was blown up by Commodore Bainbridge it being impossible to bring her in, but it seems as if every Naval victory was to be balanced, by some disgracefull defeat upon the Land
Who can read the defeat and death of gen’ll Winchester without groaning in spirit, if they do not break out in wrath; in our ships there is corect dissipline and perfect subordination, no officer dare force his commander to any impudent action all in order regularity and decision, in the Army the reverse of this is the  picture, accordingly disgrace and defeat follow—the lives of officers and soldiers are wantonly sacrificed. I know not how to express my grief and thanks your Chagrin at these repeated and stupid enterprizes so unskillfully conducted—
I was much dissapointed this Day in not finding a single line from the valley, especially as my dear daughter had sufferd so severely from the rheumatism this Winter. Where is the pen of my Caroline? Where Aunt Nancy your own—I cannot call upon as delinquent, for I believe myself your debtor—I will be much obliged to the first who breaks silence and assures me of the health of all the Family—as I can them at this present writing of the health of their affectionate 
Abigail Adams